Per Curiam.

The only point made in the brief in this case is, that the judgment is for too much. A calculation shows that it is about right. The note is for 570 dollars, the judgment was for 575 dollars, 70 cents. The nóte was due the 11th of September, and the judgment was rendered on the 15th of November following. The note was on interest two months and four days. The interest for two months would be 5 dollars, 70 cents, and for four days 38 cents. The judgment, therefore, should have been for 576 dollars, 8 cents; but it is affirmed with costs and 10 per cent, damages. De minimis non curat lex.
The judgment is affirmed, with 10 per cent, damages and costs.